UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Seen ewe eo a a ee eee eee eee X-----
ARNULFO MALDONADO, SANTIAGO HERRERA,
JORGE LEY VA CABRERA, and DOMINGO JUAREZ,
individually and on behalf of others similarly situated,

Plaintiff. AFF IDAVIT OF
SERVICE
-against-

Case No. 1:20-cv-06850-LGS-KHP

TAVERNA KYCLADES IST AVE
(D/B/A TAVERNA KYCLADES)
and THEMIOS PAPADOPOULOS ,

Defendants.

STATE OF NEW YORK )
) SS.:
COUNTY OF NEW YORK )

FIDEL LOZANO, being duly sworn, deposes and says:

Deponent is not a party to this action and is over the age of eighteen years and resides in the State of New
York,

On April 7, 2021, | mailed copies of Judge Lorna G. Schofield (Dkt. No. 49 & 51), via First Class Mail through
the United States Postal Service to:

Themios Papadopoulos
c/o Taverna Kyclades
3307 Ditmars Blvd.
Astoria NY 11105-2105

Tavernas Kyclades Inc.
3307 Ditmars Blvd.
Astoria NY 11105-2105

SA

fF tea

Sworn to before me on this

7" of April 2021
. G
. 1
Notary P.bhieet FAY ew YO
4 VBL” 64
: 9 2FAOV2" count
